—In three consolidated negligence actions between the same two parties arising out of the same collision between their respective automobiles, Alfred Braxton, the defendant in Action No. 2 and Action No. 3, appeals from an order of the Supreme Court, Queens County, dated November 29, 1961, which denied his motion: (a) to dismiss for lack of prosecution said Action N.o. 2, in the Supreme Court, for personal injury, by Marion Matthews as plaintiff, such action having been previously consolidated with Action No. 3, in the Municipal Court of the City of New York, for property damage, by the same plaintiff, and (b) to sever said Action No. 3 and remand it to the Municipal Court; and which granted the cross motion of said plaintiff Matthews to consolidate said Action No. 2 and Action No. 3 with Action No. 1 in the Supreme Court, by said Braxton as plaintiff, for personal injury and property damage. Order affirmed, without costs. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.